In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00049-CR
                                                ______________________________
 
 
                                    SAMMUEL STAFFORD,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 38872-A
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
Sammuel Stafford was indicted for, and
charged with, aggravated sexual assault.[1]  He reached a negotiated plea bargain
agreement with the State, and pled guilty to the lesser offense of indecency
with a child.  Pursuant to the negotiated
plea bargain agreement, the trial court deferred the adjudication and placed
Stafford on community supervision for ten years.  Six and a half years later, the State moved
to adjudicate guilt on the underlying charge of indecency with a child,
alleging that Stafford violated four conditions of his community supervision,
including failing to register as a sex offender.  The State also charged Stafford with the
separate offense of failing to register as a sex offender.[2]  Stafford pled “true” to the allegations of
the motion to adjudicate and entered an open plea of “guilty” to the new
charge.  The trial court accepted Stafford’s
pleas and sentenced him to five years’ imprisonment for the underlying charge
of indecency and five years for failing to register as a sex offender, with the
sentences to be served concurrently.  
On appeal, Stafford argues that:  (1) his plea of “true” was not knowingly and
voluntarily entered; (2) his plea of “guilty” for failure to register was not
knowingly and voluntarily entered; and (3) the trial court violated his right
to be free from double jeopardy by adjudicating him guilty for indecency with a
child and failing to register as a sex offender.
We addressed
these issues in detail in our opinion of this date on Stafford’s appeal in
cause number 06-10-00048-CR.  For the
reasons stated therein, we likewise conclude that error has not been shown in
this case.
We affirm the trial
court’s judgment. 
 
 
 
                                                                        Jack
Carter
                                                                                    Justice 
 
Date Submitted:          January
12, 2011
Date Decided:             January
27, 2011
 
Do Not Publish 
 




[1]Cause
number 29704-A.
 


[2]Cause
number 38872-A.